
	

113 S2774 IS: Boating Capacity Standards Act of 2013
U.S. Senate
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2774
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2014
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require all recreational vessels to have and to post
		  passenger capacity limits and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Boating Capacity Standards Act of
			 2013.
		2.DefinitionsIn this Act:
			(1)PassengerThe
			 term passenger includes any individual aboard a vessel.
			(2)Recreational
			 vesselThe term recreational vessel—
				(A)means any vessel
			 that is—
					(i)manufactured or
			 used primarily for pleasure; or
					(ii)leased, rented,
			 or chartered to a person for the pleasure of that person; and
					(B)does not include
			 a vessel that—
					(i)is
			 subject to Coast Guard inspection; and
					(ii)(I)is engaged in
			 commercial use; or
						(II)carries paying passengers.
						3.Capacity limits
			 for recreational vessels
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Commandant of the Coast Guard shall—
				(1)establish
			 standards for determining the maximum passenger capacity for recreational
			 vessels, which shall be expressed in whole number of passengers and in
			 pounds;
				(2)require each
			 manufacturer of a passenger vessel to post such maximum passenger capacity
			 on
			 the passenger vessel in accordance with subsection (b); and
				(3)require each
			 operator of a passenger vessel to ensure that—
					(A)such maximum
			 passenger capacity is posted in accordance with subsection (b); and
					(B)notice of the
			 need to balance the weight carried by the vessel to avoid capsizing is
			 posted
			 in accordance with subsection (b).
					(b)Elements of
			 displayThe maximum passenger capacity, maximum carrying capacity
			 in pounds, and notice of the need to balance the carried weight for a
			 passenger
			 vessel—
				(1)shall be
			 permanently displayed in a legible matter; and
				(2)shall be located
			 so as to be clearly visible to a passenger boarding the passenger
			 vessel.
				(c)PenaltiesNot
			 later than 180 days after the date of the enactment of this Act, the
			 Commandant
			 of the Coast Guard shall publish regulations that establish appropriate
			 penalties for a manufacturer of a recreational vessel that does not comply
			 with
			 the requirements under this section.
			(d)ApplicationThe
			 requirements under this section shall apply to any recreational vessel
			 manufactured after the date that is 180 days after the date of the
			 enactment of
			 this Act.
			
